Citation Nr: 0113936	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-17 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from September 1961 to 
September 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen the appellant's 
claim for service connection for a back condition.  The Board 
declined to reopen the claim in a June 1999 decision.  The 
appellant subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  

In August 2000, the Court granted a joint motion for remand 
which vacated the Board's decision.  In the meantime, the 
appellant has submitted new evidence in support of his claim.  
In March 2001, his attorney waived RO consideration of this 
evidence in the first instance.  See 38 C.F.R. § 20.1304(c) 
(2000).  The Board will proceed accordingly.


FINDINGS OF FACT

1.  In a decision issued in July 1966, the Board denied the 
appellant's claim for service connection for a back disorder.  
That decision is final.

2.  Additional evidence since the Board's July 1966 decision 
is new and material inasmuch as it includes competent medical 
opinion linking the appellant's current back disability to 
events in service.


CONCLUSIONS OF LAW

1.  The Board denied the claim of service connection for a 
back disorder in July 1966 and, accordingly, that decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1995); 
38 C.F.R. § 20.1100 (2000).

2.  The evidence received subsequent to the Board's July 1966 
decision is new and material and serves to reopen the claim 
for service connection for a back disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for back 
disability.  Specifically, he contends that his newly 
submitted testimony establishes that he incurred or 
aggravated his back disability during service, and that the 
symptomatology he experienced during service has continued to 
the present day.  He also contends that newly submitted 
private medical evidence establishes that his back disability 
was aggravated during service.

As to the reopening of claims, the Board must make an 
independent review of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this case, the 
Board originally denied the appellant's claim for service 
connection for a back disorder in a July 1966 decision.  That 
decision is final.  38 C.F.R. § 20.1100(a) (2000).  The RO 
declined to reopen the claim in July 1998, and this appeal 
ensues from that decision.  As such, the Board agrees with 
the RO that the new and material standard must be applied 
with respect to the adjudication of this claim.

As a general rule, once a claim has been disallowed by the 
Board, that claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b) (West 1991).  However, if 
the appellant can thereafter present new and material 
evidence in support of the previously disallowed claim, then 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000); see also Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material, and the failure to satisfy either prong 
ends the inquiry and requires that the claim be denied.  
Smith v. West, 12 Vet.App. 312 (1999).

In July 1966, the Board denied the claim for service 
connection for a back disorder. The Board found that 
appellant did not manifest any residual disability from a 
back sprain in service, and that his development defect of a 
small spina bifida occulta of the 1st sacral segment and 
spondylosis of L5 were developmental abnormalities and were 
not disabilities under applicable criteria.  The Board 
concluded that the back disorder demonstrated in service did 
not result in disability for which service connection could 
be granted under applicable law.  The evidence before the 
Board included service medical records, an April 1965 x- ray 
examination report conducted by The Street Clinic and a March 
1966 VA examination report.

In December 2000, the Board received an opinion from J.E.E., 
M.D., the appellant's orthopedic surgeon, which stated that 
the "appellant's accepted testimony that he had a twisting 
injury of his low back while mopping the deck of a ship while 
on duty with the U.S. Navy should qualify as a 'superimposed 
injury' ... as a result of, active service."  Dr. J.E.E. also 
stated the in-service injury "aggravated" or "worsened" 
the pre-existing L5-S1 spondylosis.  This opinion, when 
accepted as true, is relevant and probative to the question 
at hand and cures a previous evidentiary defect for this 
claim.  See VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990) 
(congenital or development defects may be service connected 
where a superimposed injury occurs during, or as a result of, 
active service).  As such, the Board finds that new and 
material evidence has been submitted to reopen the claim.

As addressed in the remand below, the Board finds that 
further evidentiary development is necessary prior to any 
further adjudication of the claim.

ORDER

The claim for service connection for a back disability is 
reopened.  To this extent only, the appeal is granted.


REMAND

The opinion offered by Dr. J.E.E appears to be based upon his 
own records, beginning with his treatment of the appellant 
following a work-related back injury in 1983, as well as 
unspecified documents provided by the appellant's attorney.  
It does not appear from this opinion that this physician 
reviewed the x-ray examination report by The Street Clinic in 
1965 nor the VA examination report dated in March 1966.  The 
Board is of the opinion that the RO should obtain copies of 
all records relied upon by Dr. J.E.E. in arriving at his 
opinion.  The RO should similarly request copies of all 
records relied upon by Dr. P.W.P, III, M.D., in arriving at 
his opinions that the appellant's spondylosis of L5 was 
aggravated in service.

The Board further notes that, in a VA Form 21-4138 filing 
received in July 1998, the appellant indicated that VA sent 
him for a magnetic resonance imaging (MRI) scan at 
Mississippi Imaging in approximately 1998.  The RO should 
obtain all of the appellant's VA clinical records.  The Board 
also notes that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law imposes new notice and duty to 
assist requirements on VA.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  A remand in this case will provide 
the RO an opportunity to ensure compliance with these new 
provisions. 





Following the receipt of any additional records and 
development under the VCAA, the Board is of the opinion that 
the appellant should be afforded VA examination by an 
orthopedic specialist in order to determine nature and 
etiology of his current back disability. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain all records relied 
upon by Drs. J.E.E. and P.W.P, III in arriving 
at their opinions.  See statements dated 
November 1998, December 1998 and December 2000.  

2.  The RO should contact the appellant and 
request the date(s) and location(s) of all his 
VA treatment.  Thereafter, the RO should obtain 
all VA clinical records identified by the 
appellant.

3.  The appellant is hereby advised of his 
right to submit additional evidence and 
argument on the matter in question while this 
case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

4.  Following the receipt of any additional 
records and development under the VCAA, the 
appellant should be afforded VA examination by 
an orthopedic specialist for the purpose of 
determining the nature and etiology of his 
lumbar spine disability.  The examiner should 
review the contents of the claims file, and 
obtain relevant history from the appellant.  
Following the examination, the examiner should 
express opinion on the following questions: 

1) What is the diagnosis, or diagnoses, of 
lumbar spine disorder(s); (2) Which of the 
diagnoses (if any) represents an acquired low 
back disorder and which (if any) represents a 
congenital/developmental low back disorder; (3) 
Is it at least as likely as not that any 
acquired lumbar spine disability is the result 
of injury during active service or, 
alternatively had its onset in service; and (4) 
If a congenital/developmental low back disorder 
is present, did such disorder undergo permanent 
increase in severity in service that was beyond 
the natural progress of the disorder?  

The examiner must provide a rationale for the 
opinions expressed.  The claims folder and a 
copy of this remand should be made available to 
the examiner.

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with 
and satisfied.

6.  Thereafter, the RO should readjudicate the 
claim for service connection for a back 
disability.  If the benefit sought on appeal 
remains denied, the veteran and his attorney 
should be provided with a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 



